CONCURRING OPINION
Hatfield, Judge:
In the case of United States v. Hulsizer, Inc., 19 C. C. P. A. (Customs) 397, T. D. 45512, this court, for reasons therein stated which are recited in the majority opinion, held isolepsis grass, a manufacture of palm leaf, dutiable at 60 per centum ad valorem under the provision for artificial grasses contained in paragraph 1518 of the Tariff Act of 1930.
If the Congress did not intend that isolepsis grass,, a manufacture of palm leaf, should be dutiable under the provision for manufactures of palm leaf contained in paragraph 1537 (a) of the Tariff Act of 1930, as was held in the case of United States v. Hulsizer, Inc., supra, it certainly did not intend that a manufacture of isolepsis grass should be dutiable under that provision. Accordingly, the question of relative specificity is not involved in a determination of the issues in this case.
The involved articles (garlands), being manufactures of isolepsis grass (an artificial grass), are clearly dutiable as manufactures of artificial grass under paragraph 1518, supra.